internal_revenue_service number release date index number ------------------ --------------------------- ---------------------------------- --------------------------------- ------------------------------ legend legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-155274-05 date date taxpayer ------------------------------------------------------------------------------------------------- corp a ----------------------- ------------------------------------------------------------------------------------------------- ----------------------- -------------------------- --------------------------- --------------- s percent ------ date a date b cpa firm dear ---------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 for taxpayer to file the agreement described in sec_1 2t g iv b iii new g i agreement for the tax_year ended on date a with respect to the dual consolidated losses and respective tax years of the entities listed on schedule a which is attached and made a part of this ruling letter the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-155274-05 taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated u s income_tax return prior to date b which was within the tax_year ended on date a taxpayer owned s percent in corp a on date b taxpayer acquired the remaining stock of corp a that taxpayer did not already own which caused the corp a consolidated_group to terminate as a result of this acquisition corp a became a member of taxpayer’s consolidated_group as defined in sec_1_1503-2 this acquisition would absent relief under sec_1_1503-2 constitute a triggering event under sec_1_1503-2 for the dual consolidated losses of the corp a group as listed on schedule a during the tax years indicated on schedule a the corp a group held investments in partnerships and hybrid_entity separate units which incurred net operating losses subject_to the dual_consolidated_loss reporting requirements of sec_1 g and 2t g taxpayer’s tax department prepared the consolidated u s income_tax return for the tax_year ended on date a the tax_year of the corp a acquisition parent’s tax department also prepared the dual_consolidated_loss elections and annual certifications to be filed pursuant to sec_1 g and 2t g taxpayer engaged cpa firm to review the consolidated u s income_tax return including a review of the elections and annual certifications prior to them being filed however cpa firm did not discover that a new g i agreement had not been prepared for filing nor did it inform taxpayer that such an agreement was needed after the consolidated u s income_tax return for date a was filed a senior vice president of taxpayer inquired whether any elections were required to be filed in connection with the corp a acquisition with respect to the dual consolidated losses of the corp a group the vice president-tax researched the issue and discovered that taxpayer had failed to file the new g i agreement for the corp a acquisition taxpayer represents that it filed this application_for relief before the internal_revenue_service discovered the failure_to_file the new g i agreement sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i plr-155274-05 sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the new g i agreement described in sec_1 2t g iv b iii is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301 c to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the new g i agreement for the tax_year ended on date a in accordance with schedule a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the new g i agreement sec_301_9100-1 a copy of this ruling letter should be associated with the new g i agreement this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-155274-05 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your first and second listed authorized representatives sincerely associate chief_counsel international by s thomas beem thomas d beem senior technical reviewer branch office of the associate chief_counsel international enclosures schedule a copy for purposes
